Title: From George Washington to William Heath, 14 January 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Jany 14th 1781
                        
                        Your favor of the 10th was received this Morning. I was last at West Point—a variety of avocations have prevented
                            my acknowledging it untill this time.
                        With respect to the Soldiers who have been Prisoners, I have to observe, that I think it reasonable, the
                            indulgence of Furloughs should be granted to those whose circumstances require it, and for whose return their Officers can
                            become in a great measure responsible—I do not know particularly what Cloathing there is remaining in the Store, but such
                            as there is, may be issued, so far as will make them comfortable.
                        I have no objection to the Experiments Major Bauman proposes, but would have them delayed, untill the present
                            disturbances have subsided.
                        When the arrangement of the Massachusetts Brigade was made, it was upon the supposition that the Regiments would
                            derive their rank from the Commanding Officers—but I would not even now wish to make any alteration without having your
                            opinion on the expediency of it. I should therefore be glad you would consult (not in a formal way, for I have no idea of
                            there being a military propriety in doing this, tho I never want inclination to accommodate Matters to the wishes of
                            every Officer, as far as the general good will allow) with such Officers as you think proper and give me the best
                            information you are able to obtain on the subject.
                        I have received your two Letters of the 12th also that of the 13th—I have advised the Commissary General of
                            the alarming state of our supplies—have directed him to write in the most pressing Manner, and send Expresses to the New
                            England States, and to use every possible exertion to have the Beef Cattle forwarded without delay.
                        The subject of yours of yesterday, is of so delicate a nature, that I am almost afraid it will be productive
                            of ill consequences to have it handled, even by the most prudent Officers, in the most cautious manner. To seem to draw
                            into question, the fidelity and firmness of the Soldiers, or even to express a doubt of their obedience, may occasion such
                            a relaxation of Discipline, as would not otherwise exist—I could wish to have these Matters treated with the greatest
                            prudence by the Officers, and not conversed upon, before their Domestics, as I am apprehensive has some times incautiously
                            been practiced.
                        Since writing the foregoing, I have recd a Letter from the Quarter Master General expressing the uneasiness
                            of the Officers of his Department, who were to draw their Provisions by Your Order of the 13th thro the Medium of Col.
                            Hazen; And enclosing a Resolution of Congress authorising the Deputies & Assistants to the Quarter Master General to
                            draw Provisions on their Own Orders—As all I had in view, was to prevent impositions, on the Public, (and I am conscious
                            you was actuated by the same principle alone) possibly it may be sufficient to make the Head of the Department at the Post
                            responsible for the whole—I think however that may be, it will be best to suspend the execution of the Order respecting
                            that Department, untill the hurry of business is over, so that I may converse with you on the subject. I am Dear Sir your
                            Most Obed. Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. Altho it is not probable the Detachment will March, yet I would have it kept in readiness—In the mean
                                time, the opening the new Road is of so great importance, that it ought not to be neglected, and will not I believe
                                under the present circumstances interfere too much with the design of the Detachment—Since Genl Wayne informs me the
                                Spies were given up and the affair was likely to be settled.
                        

                    